Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered June 30, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The conflicting testimony adduced at trial merely created an issue of credibility which was resolved by the jury (People v Shapiro, 117 AD2d 688).
Finally, we have reviewed the defendant’s remaining argument concerning the alleged excessiveness of his sentence, and find it to be without merit (People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Kunzeman and Fiber, JJ., concur.